Citation Nr: 0019968	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  96-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the RO granted the veteran entitlement 
to service connection for bicuspid aortic valve with mild 
aortic insufficiency in September 1999.  Given that this 
issue has been granted, it is no longer on appeal before the 
Board.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right knee disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  Service medical records establish a history of left ear 
hearing loss, predating the veteran's entry into active 
service.

3.  The evidence of record establishes aggravation of left 
ear hearing loss secondary to inservice acoustic trauma.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's preexisting left ear hearing loss was 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a right knee disorder

The veteran is seeking service connection for a right knee 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, the appeal must fail and 
there is no duty to assist with any further development of 
the claim.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The Board notes, however, that the record does not contain a 
medical diagnosis of a current right knee disorder.  Although 
the service medical records indicate that the veteran was 
treated for complaints of right knee pain, there is no 
diagnosed right knee disorder.  While a service examiner 
assessed anserina bursitis of the right knee in February 
1995, the June 1995 retirement examination report is negative 
for right knee abnormality.  Also, a June 1995 service 
outpatient record indicates that x-rays were negative for 
pathology.  Thus, while the veteran was noted to have 
bursitis in February 1995, it was not shown on the June 1995 
retirement examination.

Moreover, there is no post-service medical diagnosis of a 
right knee disorder.  In December 1995, a VA examiner 
diagnosed a normal right knee, supported by a June 1995 x-
ray, with a history of swelling that might be bursitis.  The 
Board finds this statement insufficient to well ground this 
claim.  The VA examiner did not specifically diagnose 
bursitis or link it to service.  Comments of "possible" and 
"perhaps" pertaining to a nexus are speculative as described 
by the Court in Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(citing to Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).  
The Board finds the VA examiner's finding of "a history of 
swelling that might be bursitis" is likewise speculative and 
ambiguous.  Accordingly, this statement is not sufficient to 
establish a well-grounded claim for entitlement to service 
connection for a right knee disorder.

As the veteran has submitted no medical evidence that he 
currently experiences a right knee disorder, to include 
bursitis, the first prong of Caluza is not satisfied.  It 
follows that the second and third prongs are also not 
satisfied.  As such, service connection for a right knee 
disorder must be denied.

With respect to the veteran's contentions that he developed a 
right knee disorder during service, the Board notes that 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's or other 
medical professional's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  In other 
words, although the Board accepts the veteran's contention, 
and the assertions in a lay statement, that while in service 
he experienced pain in his right knee, there is no medical 
evidence of record showing that the veteran currently has a 
diagnosed right knee disorder.  As noted above, a current 
disability is a necessary requirement for a well-grounded 
claim.  Thus, without evidence of a right knee disorder, the 
claim is not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Even though there 
are no service medical records available, the appellant has 
submitted no medical opinion or other competent evidence to 
support his claim that he has a right knee disorder which is 
in anyway related to his period of service.  The Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Service connection for left ear hearing loss

The Board finds that this claim is well grounded and that 
there is no further duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With 
respect to aggravation, the appellant must show competent 
evidence of aggravation inservice, and it is well to 
recall that the Court has held that an intermittent or 
temporary flare-up during service of a preexisting injury 
or disease does not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Based on a review of the record, the Board finds that service 
connection for left ear hearing loss based on aggravation is 
warranted for the following reasons.  First, the veteran's 
service medical records indicate that he entered service with 
left ear hearing loss.  For example, the December 1974 
entrance examination report reveals the following audiometric 
results.

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
10
5
5
5
6
LEFT
55
40
45
45
46

According to a November 1976 service outpatient record, after 
17 months of active duty service, the veteran complained of 
increasing problems with his left ear hearing.  He felt that 
it was due to his exposure to aircraft noise.  Although the 
examiner noted that the veteran was assigned to aircraft 
maintenance, the examiner also noted that the preexisting 
left ear hearing loss had not worsened.  The impression was 
moderate mid-frequency left ear hearing loss, but stable.  
This evidence is probative because it shows that the veteran 
began complaining early in his military career that aircraft 
noise bothered his left ear.

Second, the service medical records show that the veteran was 
routinely examined for hearing loss during his 20-year 
service career.  Cumulatively, these audiometric results show 
a worsening of his left ear hearing loss.  For example, the 
June 1995 retirement examination report reveals the following 
audiometric results.


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
0
0
0
15
4
LEFT
60
55
60
55
58

Clearly, the veteran's average left ear hearing loss 
increased from 46 to 58 Hertz from the time he entered 
service to the time he left.  There is no showing that the 
increase in disability is due to the natural progress of the 
disorder.

Third, the veteran contends that he was exposed to acoustic 
trauma during service as a result of working in aircraft 
maintenance.  The veteran's contention is buttressed by his 
DD Form 214, which shows that he was in aircraft maintenance 
for essentially his entire 20 years of service.  With respect 
to this evidence, the Board finds that the veteran as a lay 
person is competent to say that he was exposed to loud noises 
(specifically aircraft engines), and that his hearing 
diminished in his left ear during service.  

Finally, the veteran's increased hearing loss continued after 
service.  For example, the December 1995 VA audiometric 
examination report reveals the following audiometric results.

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
0
0
10
25
9
LEFT
70
60
60
55
61

In addition, the VA examiner noted by history that the 
veteran worked for 20 years with aircraft maintenance and 
that he had a severe inner ear infection as a child.  
Therefore, the evidence shows that his left ear hearing loss 
continues to be worse after service than it was at service 
entrance. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of aggravation, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  Accordingly, in light of the foregoing evidence, with 
no competent evidence that the increased left ear hearing 
loss is due to natural progression, and granting the veteran 
the benefit of any doubt, the Board concludes that the 
evidence supports the veteran's claim of entitlement to 
service connection for aggravation of his pre-existing left 
ear hearing loss. 


ORDER

Service connection for a right knee disorder is denied.

Service connection for left ear hearing loss is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

